                                      United States Bankruptcy Court
                                        Northern District of Ohio
In re:                                                                                  Case No. 18-62003-rk
Maria B. Pry                                                                            Chapter 7
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0647-6           User: admin                  Page 1 of 2                   Date Rcvd: Oct 03, 2018
                               Form ID: 309A                Total Noticed: 34


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 05, 2018.
db             +Maria B. Pry,   4691 Baker Road,    Crestline, OH 44827-9740
25676552       +AES,   P.O. Box 61047,    Harrisburg, PA 17106-1047
25676553       +AES/PHEAA 2012-1 FRN,    P.O. Box 61047,    Harrisburg, PA 17106-1047
25676555       +Avita Ontario OB/GYN,    715 Richland Mall,    Ontario, OH 44906-3802
25676560      ++CHOICE RECOVERY INC,    1550 OLD HENDERSON ROAD,    STE 100,    COLUMBUS OH 43220-3662
               (address filed with court: Choice Recovery,      1550 Old Henderson Rd. Ste. S100,
                 Columbus, OH 43220-3552)
25676558        Cashless Galion Community Hospital,    269 Portland Way N.,     Galion, OH 44833
25676561       +Debt of Ed/Navient,    123 Justison Street,    Wilmington, DE 19801-5360
25676563        Farmers National Bank - Ohio,    P.O. Box 555,    Canfield, OH 44406-0555
25676566       +Midwest Physicians,    Anesthesia Services, Inc.,    5151 Reed Road, Suite 225-C,
                 Columbus, OH 43220-2553
25676567       +Mon-Valley Emergency Medical,    1001 Donner Avenue,    Monessen, PA 15062-1051
25676568       +Monessen City Hall,    Office of Tresurer,    557 Donner Avenue,    Monessen, PA 15062-1104
25676569       +Mr. Cooper,   8950 Cypress Waters Blvd.,     Dallas, TX 75019-4620
25676570       +North Central OH Family Care Center,     770 Balgreen Drive,    Mansfield, OH 44906-4106
25676571       +Ohio Emergency Professionals,    P.O. Box 740021,    Cincinnati, OH 45274-0021
25676574        Ohio Health Physicians Group,    269 Portland Way N.,     Galion, OH 44833
25676577        PNC Bank,   Attn: Bankruptcy Dept.,    P.O. Box 489909,     Charlotte, NC 28269-5329
25676575       +Pamer Chiropractor,    300 Lexington Springmill Road S.,     Mansfield, OH 44906-1398
25676576       +Pennsylvania Collection Service,    P.O. Box 110,    Altoona, PA 16603-0110
25676579        Riverside Radiology & Interv. Assoc,     P.O. Box 713815,    Cincinnati, OH 45271-3815
25676580       +Shapiro & Denardo, LLC,    3600 Horizon Drive, Suite 150,     King of Prussia, PA 19406-4702
25676581      ++U S DEPARTMENT OF EDUCATION,    P O BOX 5609,    GREENVILLE TX 75403-5609
               (address filed with court: U.S. Department of Education,       Education Department,
                 50 Beale St., Suite 8200,    San Francisco, CA 94105)

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: rlong9@gmail.com Oct 03 2018 22:02:44       Russell James Long,
                 Kennedy Purdy Hoeffel & Gernert LLC,    111 West Rensselaer Street,     PO Box 191,
                 Bucyrus, OH 44820
tr             +EDI: FAJDEGIROLAMO.COM Oct 04 2018 01:38:00       Anthony J. DeGirolamo, Trustee - Mansfield,
                 3930 Fulton Drive NW, Suite 100B,    Canton, OH 44718-3040
ust            +E-mail/Text: ustpregion09.cl.ecf@usdoj.gov Oct 03 2018 22:03:29        Cynthia J. Thayer,
                 US Department of Justice,    201 Superior Avenue,    Suite 441,    Cleveland, OH 44114-1234
25676554        E-mail/Text: ljenkins@avitahs.org Oct 03 2018 22:06:05        Avita Health System,    PO Box 637235,
                 Cincinnati, OH 45263-0001
25676556        EDI: BANKAMER.COM Oct 04 2018 01:39:00       Bank of America,    PO Box 982235,
                 El Paso, TX 79998
25676557        EDI: CAPITALONE.COM Oct 04 2018 01:39:00       Capital One,    PO Box 30253,
                 Salt Lake City, UT 84130-0253
25676559       +EDI: CHASE.COM Oct 04 2018 01:38:00      Chase/Bank One Card Serv.,     PO Box 15298,
                 Wilmington, DE 19850-5298
25676562       +E-mail/Text: kroscoe@drsohio.com Oct 03 2018 22:02:58       Debt Recovery Solutions,
                 1669 Lexington Ave., Suite A,    P.O. Box 1307,    Mansfield, OH 44901-1307
25676564       +E-mail/Text: ljenkins@avitahs.org Oct 03 2018 22:06:05        Galion Community Hospital,
                 Avita Health System,    269 Portland Way South,    Galion, OH 44833-2312
25676565        E-mail/Text: oh_bankruptcy@ohiohealth.com Oct 03 2018 22:04:38        JP Recovery Services, Inc.,
                 P.O. Box 183221,    Columbus, OH 43218-3221
25676573        E-mail/Text: oh_bankruptcy@ohiohealth.com Oct 03 2018 22:04:38        Ohio Health,
                 3535 Olentangy River Rd.,    Columbus, OH 43214
25676572        E-mail/Text: oh_bankruptcy@ohiohealth.com Oct 03 2018 22:04:38        Ohio Health,
                 P.O. Box 183221,    Columbus, OH 43218-3221
25676578        E-mail/Text: oh_bankruptcy@ohiohealth.com Oct 03 2018 22:04:38        Riverside Methodist Hospital,
                 PO Box 182141,    Columbus, OH 43218-2141
                                                                                                TOTAL: 13

           ***** BYPASSED RECIPIENTS *****
NONE.                                                                                          TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).




         18-62003-rk      Doc 7    FILED 10/05/18       ENTERED 10/06/18 00:21:42            Page 1 of 4
District/off: 0647-6                  User: admin                        Page 2 of 2                          Date Rcvd: Oct 03, 2018
                                      Form ID: 309A                      Total Noticed: 34


             ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 05, 2018                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 3, 2018 at the address(es) listed below:
              Anthony J. DeGirolamo, Trustee - Mansfield   ajdlaw@sbcglobal.net,
               ad@trustesolutions.com;amber_weaver@sbcglobal.net;AD07@trustesolutions.net
              Russell James Long   on behalf of Debtor Maria B. Pry rlong9@gmail.com, ashaum@kphg.net
                                                                                            TOTAL: 2




           18-62003-rk          Doc 7       FILED 10/05/18           ENTERED 10/06/18 00:21:42                    Page 2 of 4
Information to identify the case:
Debtor 1              Maria B. Pry                                                         Social Security number or ITIN      xxx−xx−9929
                      First Name    Middle Name     Last Name                              EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                   Social Security number or ITIN _ _ _ _
                      First Name    Middle Name     Last Name
(Spouse, if filing)
                                                                                           EIN   _ _−_ _ _ _ _ _ _
United States Bankruptcy Court             Northern District of Ohio
                                                                                           Date case filed for chapter 7 10/1/18
Case number:          18−62003−rk


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                              12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                  About Debtor 1:                                    About Debtor 2:

1.      Debtor's full name                        Maria B. Pry

2.      All other names used in the aka Maria B. Hollis
        last 8 years

3.     Address                                4691 Baker Road
                                              Crestline, OH 44827

4.     Debtor's attorney                      Russell James Long                                     Contact phone 419−562−4075
                                              Kennedy Purdy Hoeffel & Gernert LLC
       Name and address                       111 West Rensselaer Street                             Email: rlong9@gmail.com
                                              PO Box 191
                                              Bucyrus, OH 44820

5.     Bankruptcy trustee                     Anthony J. DeGirolamo, Trustee − Mansfield             Contact phone 330−305−9700
                                              3930 Fulton Drive NW, Suite 100B
       Name and address                       Canton, OH 44718                                       Email: ajdlaw@sbcglobal.net
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1




       18-62003-rk                 Doc 7      FILED 10/05/18             ENTERED 10/06/18 00:21:42                     Page 3 of 4
Debtor Maria B. Pry                                                                                                     Case number 18−62003−rk


6. Bankruptcy clerk's office                    United States Bankruptcy Court                                Hours open 9:00 AM − 4:00 PM
                                                Ralph Regula U.S. Courthouse
    Documents in this case may be filed at this 401 McKinley Avenue SW                                        Contact phone 330−458−2120
    address. You may inspect all records filed Canton, OH 44702
    in this case at this office or online at
    www.pacer.gov.                                                                                            Date: 10/3/18
    www.ohnb.uscourts.gov.


7. Meeting of creditors                           November 15, 2018 at 10:00 AM                               Location:

    Debtors must attend the meeting to be         The meeting may be continued or adjourned to a              City Council Chambers,
    questioned under oath. In a joint case,       later date. If so, the date will be on the court            Mansfield Municipal Complex, 30
    both spouses must attend. Creditors may
    attend, but are not required to do so.        docket.                                                     North Diamond St, Mansfield, OH
                                                                                                              44902
                                                          *** Valid photo identification required ***
                                                      *** Proof of Social Security Number required ***


8. Presumption of abuse                           The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                 Filing deadline: 1/14/19
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                  You must file a complaint:
                                                  • if you assert that the debtor is not entitled to
                                                    receive a discharge of any debts under any of the
                                                    subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                    or

                                                  • if you want to have a debt excepted from discharge
                                                    under 11 U.S.C § 523(a)(2), (4), or (6).

                                                  You must file a motion:
                                                  • if you assert that the discharge should be denied
                                                    under § 727(a)(8) or (9).


                                                  Deadline to object to exemptions:                           Filing deadline: 30 days after the
                                                  The law permits debtors to keep certain property as         conclusion of the meeting of creditors
                                                  exempt. If you believe that the law does not authorize an
                                                  exemption claimed, you may file an objection.


10. Proof of claim                                No property appears to be available to pay creditors. Therefore, please do not file a
                                                  proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless    will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.                deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                               The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                  not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                  exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                  www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                  debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                  objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                            page 2




       18-62003-rk                Doc 7          FILED 10/05/18              ENTERED 10/06/18 00:21:42                         Page 4 of 4
